                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KIONNA FOX,

                Plaintiff,

        v.                                              Case No. 3:18-cv-02191-JPG-RJD

 TRANSWOOD, INC., TRANSWOOD
 CARRIERS, INC., and J.C. FLEMING, INC.,

                Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        The parties have filed a joint stipulation of dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), signed by all parties who have appeared. (ECF No. 23.) In the

stipulation, the parties agree that defendant Transwood, Inc. is the proper defendant in this case,

and Transwood Carriers, Inc. and J.C. Fleming, Inc. can be dismissed accordingly. Because the

parties have met the requirements of Rule 41(a)(1)(A)(ii), the Court FINDS that defendants

Transwood Carriers, Inc. and J.C. Fleming, Inc. are DISMISSED WITH PREJUDICE. The

Court DIRECTS the Clerk of Court to terminate them as defendants in this case.

IT IS SO ORDERED.

DATED: JANUARY 30, 2019
                                                            s/ J. Phil Gilbert
                                                            J. PHIL GILBERT
                                                            U.S. DISTRICT JUDGE
